 Case 3:18-cv-01530-N-BN Document 8 Filed 11/02/18          Page 1 of 1 PageID 107


                  IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

ROGER HARRY OLSON, II                     §
(BOP Register No. 49151-177),             §
                                          §
            Movant,                       §
                                          §
V.                                        §          No. 3:18-cv-1530-N-BN
                                          §
UNITED STATES OF AMERICA,                 §
                                          §
            Respondent.                   §

                                      ORDER

      Movant’s motion [Dkt. No. 7] for a 45-day extension of time to file objections to

the magistrate judge’s findings, conclusions, and recommendation, which Movant

states he received on October 4, 2018, is GRANTED. And his objections shall be filed

no later than December 19, 2018.

      SO ORDERED.

      SIGNED this 2nd day of November, 2018.




                                       ____________________________________
                                       DAVID C. GODBEY
                                       UNITED STATES DISTRICT JUDGE
